United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, MURRAY HILL
STATION, New York, NY, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1753
Issued: August 13, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On September 17, 2018 appellant, through counsel, filed a timely appeal from May 18 and
June 27, 2018 decisions of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 18-1753.
The Board has duly considered the matter and finds that this case is not in posture for
decision and must be remanded to OWCP.
By notice dated March 20, 2018, OWCP advised appellant of its preliminary determination
that she had received a $35,949.01 overpayment for the period October 18, 2014 through
February 3, 2018 because she received prohibited dual benefits in the form of wage-loss
compensation under the Federal Employees’ Compensation Act (FECA) and benefits from the
Office of Personnel Management (OPM) for the same period. It also made a preliminary
determination that she was at fault in the creation of the overpayment as she was aware, or should
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

have been aware, that her compensation payments had been paid incorrectly. OWCP requested
that appellant complete an overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documents. Additionally, it notified her that within 30 days of the date of the
letter she could request a telephone conference, a final decision based on the written evidence, or
a prerecoupment hearing.
In a letter dated March 26, 2018, received by OWCP on that same date, counsel requested
a telephone conference if OWCP refused to withdraw the March 20, 2018 preliminary notice of
overpayment.
On May 18, 2018 OWCP finalized the overpayment determination without holding a
hearing. It found that appellant had not submitted evidence as to the fact and amount of the
overpayment or on the issue of fault and required repayment of the overpayment in full within 30
days.
In a letter dated May 29, 2018, counsel disagreed with the May 18, 2018 overpayment
decision and requested a telephonic hearing.
By decision dated June 27, 2018, OWCP denied counsel’s request for an oral hearing as it
was not mailed within 30 days of the March 20, 2018 preliminary notice of overpayment.
OWCP is required to follow certain procedures in overpayment cases. Section 10.431
provides that, before seeking recovery of an overpayment, it will advise a claimant in writing that
the overpayment exists, and the amount of the overpayment.2 The preliminary notice must inform
the individual of his or her right to challenge the fact or amount of the overpayment, the right to
contest the preliminary finding of fault in the creation of the overpayment, if applicable, and the
right to request a waiver of recovery of the overpayment.3 The recipient of the alleged
overpayment may present evidence in response to OWCP’s preliminary notice, either in writing
or at a prerecoupment hearing requested within 30 days.4
On March 20, 2018 OWCP informed appellant of its preliminary determination and
notified her of her procedural rights, including the right to request a telephone conference within
30 days. On March 26, 2018 appellant, through counsel, made a timely request for a telephone
conference. OWCP, however, did not conduct a telephone conference before issuing its final
overpayment decision. Counsel subsequently again requested a telephone conference. OWCP
then denied appellant’s request by decision dated June 27, 2018. Therefore, appellant was not
provided the opportunity to provide testimonial evidence regarding the alleged fact and amount of
overpayment, or any other issues.5

2

20 C.F.R. § 10.431(a).

3

Id. at § 10.431(d).

4

Id. at § 10.432.

5

See I.R., Docket No. 18-0088 (issued April 9, 2018); Scherrie L. Stanley, 53 ECAB 433 (2002).

2

The Board, therefore, finds that OWCP issued a final decision denying waiver of recovery
of the overpayment of compensation without providing appellant due process.6 Because appellant,
through counsel, timely requested a prerecoupment hearing, the case will be remanded to OWCP
to schedule the requested hearing to be followed by an appropriate decision. Accordingly,
IT IS HEREBY ORDERED THAT the June 27 and May 18, 2018 decisions of the Office
of Workers’ Compensation Programs are set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: August 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6
See K.P., Docket No. 17-1396 (issued May 4, 2018); J.M., Docket No. 14-0280 (issued May 5, 2014); see
generally James B. Moses, 52 ECAB 465 (2001).

3

